Citation Nr: 9901736	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-41 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for cerebellar 
degeneration with a secondary seizure disorder on a direct 
incurrence basis.

2. Entitlement to service connection for cerebellar 
degeneration with a secondary seizure disorder, as a 
result of alcoholism associated with post-traumatic stress 
disorder (PTSD).

3. Entitlement to an increased disability evaluation for 
PTSD, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to August 
1970, and from November 1970 to September 1976.

This case returns to the Board of Veterans Appeals (Board) 
from a remand dated in November 1996.  This appeal originates 
from decisions dated in 1991 and 1992 by the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

Initially, the Board notes that the appellant, through his 
representative, has requested that this case be returned to 
the RO for completion of action requested by the Board 
pursuant to the November 1996 remand.

Review of the record reveals that this case was remanded in 
November 1996 for additional development to include VA 
examinations and adjudication of the issue of entitlement to 
service connection for cerebellar degeneration with a 
secondary seizure disorder on a direct incurrence basis after 
the Boards favorable action in reopening this claim.  
However, it appears that the only action completed in 
response to the prior remand consists of VA examinations 
conducted in September 1998.  

In Stegall v West, 11 Vet.App. 268 (1998), the Court vacated 
a decision by the Board which was based, in part, on a VA 
hospitalization report as opposed to a VA psychiatric 
examination which was requested pursuant to a prior remand 
order.  The Court concluded that the hospitalization report 
was inadequate for evaluation purposes and further noted that 
the remand required that the claims file be made available 
for review.  There was no evidence within the medical reports 
that the appellants file was available during the period of 
hospitalization.  The Court continued:

The protracted circumstances of this case 
and others which have come all too 
frequently before this Court demonstrate 
the compelling need to hold, as we do, 
that a remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand, either personally or as the 
head of the Department.  38 U.S.C. 
§ 303.  It matters not that the agencies 
of original jurisdiction as well as those 
agencies of the VA responsible for 
evaluations, examinations, and medical 
opinions are not under the Board as part 
of a vertical chain of command which 
would subject them to the direct mandates 
of the Board.  It is the Secretary who is 
responsible for the proper execution 
and administration of all laws 
administered by the Department and for 
the control, direction, and management of 
the Department.  38 U.S.C. § 303.  
Moreover, the Secretary is by statute 
both the one to whom a veteran may appeal 
an initial denial as a matter of right 
(38 U.S.C. § 7104(a)), and a party, 
represented by the General Counsel, to 
every appeal before this Court (38 U.S.C. 
§ 7263(a)).  Finally, we hold also that 
where, as here, the remand orders of the 
Board or this Court are not complied 
with, the Board itself errs in failing to 
insure compliance.  

In view of the above, this case must be returned to the RO 
for completion of the development requested in November 1996.  
In that regard, the Board notes that on VA psychiatric 
examination in September 1998, the examiner provided an Axis 
I diagnosis of schizophrenia and did not diagnose PTSD.  
Unfortunately, there was no discussion regarding the 
relationship of the diagnosis of schizophrenia to the 
service-connected PTSD.  In these circumstances, the Board 
finds that the state of the evidence regarding the 
appellants service-connected PTSD is unsettled and requires 
additional medical development for clarification. 

Accordingly, in view of the above and the incomplete action 
regarding the November 1996 remand, this case is again 
REMANDED to the RO for the following action:


1.  The RO must determine whether the 
claim for service connection for 
cerebellar degeneration with seizures 
secondary to alcoholism associated with 
the service-connected PTSD is a well 
grounded claim.  If the RO decides that 
the claim is not well grounded, VA has no 
duty to assist the appellant in 
developing facts pertinent to his claim.  
However, if the RO determines that the 
claim is not well grounded because it is 
incomplete, it may have a duty under 
38 U.S.C.A. § 5103(a) to advise the 
appellant of the evidence necessary to 
complete his application.  Robinette v. 
Brown, 8 Vet.App. 69, 78 (1995).


2.  If the RO decides that the claim is 
well grounded, it must assist the 
appellant in developing facts pertinent 
to his claim including affording him a VA 
psychiatric examination in order to 
ascertain whether his alcoholism was 
caused by or is a symptom of his service-
connected PTSD or whether disability due 
to alcoholism, includes cerebellar 
degeneration with seizures and is 
aggravated by his PTSD.  Once the facts 
have been properly developed, the RO 
should adjudicate the claim for service 
connection for cerebellar degeneration 
with a seizure disorder due to alcoholism 
on the merits.

3.  The RO should contact the appellant 
and request that he provide the names and 
addresses of all health care providers 
who have treated him for PTSD and 
cerebellar degeneration with a seizure 
disorder since 1993.  The Board is 
particularly interested in any treatment 
received at the Bay Pines, Florida VAMC.  
The RO should obtain all records of any 
treatment reported by the appellant that 
are not already in the claims file, and 
these records should be associated with 
the claims file.

4.  The RO should make the necessary 
arrangements to obtain a copy of any SSA 
decision denying or granting disability 
benefits to the appellant.  The RO should 
also obtain all the records from the SSA 
that were used in considering the 
appellants claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

5.  The RO should again schedule the 
appellant for a VA psychiatric 
examination.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  All necessary 
tests, including psychological testing, 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  

The report of examination should 
specifically describe the level of 
impairment of the appellants social and 
industrial adaptability, caused by his 
service-connected PTSD and any associated 
disorders.  The examiner is requested to 
reconcile the various psychiatric 
diagnoses of record to include 
schizophrenia and should specify which 
symptoms are associated with which 
disorders and which are part of or caused 
by PTSD.  If certain symptomatology 
cannot be disassociated one disorder from 
another, it should be so specified.

In addition, the examiner must assign a 
Global Assessment of Functioning (GAF) 
score consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner 
must provide a definition of the score 
assigned, and should indicate the degree 
of impairment it represents.  The report 
should contain complete and detailed 
rationale for all opinions expressed.

6.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If the examination reports do 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); and Ardison v. Brown, 
6 Vet.App. 405, 407 (1994). 

7.  Finally, the RO should review the 
issues originally certified for appeal.  
As previously indicated, the ROs 
readjudication of the increased rating 
claim for PTSD should be in accordance 
with the new rating criteria for 
evaluation of mental disorders, effective 
November 7, 1996.  In adjudicating the 
claim for service connection for 
cerebellar degeneration with a secondary 
seizure disorder on a direct basis, the 
RO should consider the provisions of 38 
U.S.C.A. § 1154(b) (West 1991) and 38 
C.F.R. § 3.304(d) (1998).

The appellant is free to furnish additional evidence while 
his case is in remand status.  Quarles v. Derwinski, 3 
Vet.App. 129, 141 (1992).  In the event the determination 
remains adverse to the appellant, he and his representative 
should be furnished a supplemental statement of the case, 
which reflects consideration of any new evidence and which 
provides a complete discussion of and citation to the 
appropriate regulatory criteria for each issue.  The 
appellant and his representative must be given the 
opportunity to respond to the supplemental statement of the 
case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
